Opinion, by
Kephart, J.,
This bill was filed in the court below by the mortgagee to restrain the mortgagor from removing a building from the mortgaged premises. A preliminary injunction was granted, which was later continued. In due time an order was entered that the bill be taken pro confesso in default of an answer. At the preliminary hearing, and upon further consideration of the bill after the decree pro confesso, the mortgagor admitted that he intended to move the house from the mortgaged premises. Subsequently he paid the mortgage debt and it was duly satisfied of record. Upon this state of facts the objection to the injunction affidavits cannot be entertained. The only question to be considered is the disposition of the costs. They are within the sound discretion of the chancellor : O’Hara v. Stack, 90 Pa. 477. And unless there is an abuse of that discretion, the appellate court will not interfere in the imposition of costs: Miller v. Dilkes, 251 Pa. 44. The order placing the costs on the appellant in this proceeding was a proper one. The decree is affirmed. Appellant for costs.